DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Regarding claim 2, line 4 should include “:” after “to”.  
Regarding claim 4, line 7 should include “:” after “to”.  
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
¶68 recites “at least once twice every year” and “the longer the first period is longer than two months”. There appears to be a typographical error in each of these statements.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the condition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquisition unit” and “estimation unit” in claims 1, 2, 4, 6, 7, 9-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because it could include a transitory form of signal transmission. 
 A suggested amendment to claim 10  is: “ A control program stored on a non-transitory computer-readable storage medium”.
Claim 9 could be similarly amended to recite “A control method executed by a program stored on a non-transitory computer-readable storage medium of a battery control device”.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
Claim 1 recites "an acquisition unit" and "an estimation unit". This falls under the mental process category. Under the broadest reasonable interpretation, estimating the full charge capacity can be performed in the mind. Acquiring a state of the battery is merely an input to this mental process.
This judicial exception is not integrated into a practical application because there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. “Obtaining” appears to merely describe how the “accumulated current value” (data) used by the “estimation unit” is obtained, and thus does not appear to place meaningful limits on the claim, in its broadest reasonable interpretation.
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit and the estimation unit are additional elements they fail to integrate the judicial exception into a practical application as they do not appear to place meaningful limitations upon the claim in its broadest reasonable interpretation.
	Claims 2 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit and the estimation unit are additional elements they fail to integrate the judicial exception into a practical application as they do not appear to place meaningful limitations upon the claim in its broadest reasonable interpretation.
	Claims 3 and 4 further recites the limitation of “a clock unit”. This limitation also falls under the mental process category. Under the broadest reasonable interpretation, measuring elapsed time can be performed in the mind. Thus, the function of the clock unit is merely a mental process.
	Claims 5-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit, the estimation unit and the clock unit are additional elements they fail to integrate the judicial exception into a practical application as they do not appear to place meaningful limitations upon the claim in its broadest reasonable interpretation.
Claim 9 recites "a step of estimating the full charge capacity". This falls under the mental process category. Under the broadest reasonable interpretation, estimating the full charge capacity can be performed in the mind. Acquiring a state of the battery is merely an input to this mental process.
This judicial exception is not integrated into a practical application because there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. “Obtained” appears to merely describe how the “accumulated current value” (data) used in the first and second estimation step is obtained, and thus does not appear to place meaningful limits on the claim, in its broadest reasonable interpretation.
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit and the estimation unit are additional elements they fail to integrate the judicial exception into a practical application as they do not appear to place meaningful limitations upon the claim in its broadest reasonable interpretation.

Claim 10 recites "a step of estimating the full charge capacity". This falls under the mental process category. Under the broadest reasonable interpretation, estimating the full charge capacity can be performed in the mind. Acquiring a state of the battery is merely an input to this mental process.
This judicial exception is not integrated into a practical application because there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. “Obtained” appears to merely describe how the “accumulated current value” (data) used in the first and second estimation step is obtained, and thus does not appear to place meaningful limits on the claim, in its broadest reasonable interpretation.
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition unit and the estimation unit are additional elements they fail to integrate the judicial exception into a practical application as they do not appear to place meaningful limitations upon the claim in its broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tenmyo et al. US20170274794A1.
Regarding claim 1, Tenmyo discloses a battery management, or control, device for controlling a battery (410) (Tenmyo; FIG. 1; ¶27). 
Tenmyo discloses a voltage sensor (430), current sensor (440) and temperature sensor (450). Each sensor is considered an acquisition unit configured to acquire a some state of the battery such as voltage, current and temperature (Tenmyo; FIG. 1; ¶27). 
Tenmyo discloses a Full Charge Capacity (FCC) estimation unit (4221) configured to estimate a full charge capacity of the battery (410). Based on a temperature, which is a state of the battery, equations 5 and 6, reproduced below is used. 

    PNG
    media_image1.png
    63
    435
    media_image1.png
    Greyscale

FIG. 5 of Tenmyo, reproduced and annotated below, provides the correction factors, particularly, (62a) provides a table of the correction factor according to the temperature. 

    PNG
    media_image2.png
    293
    620
    media_image2.png
    Greyscale

Thus, when the temperature is 25C, there is no correction factor to the charging current. A first estimation method for estimating the full charge capacity of the battery is based on a value of change in SOC_FULL, which is estimated by current integration, or an accumulated, current value obtained  by performing a charging process where Qt’=Qt as shown by Equations 3 and 1 as reproduced below (Tenmyo; FIGS. 4 and 5; ¶42 and 45). 

    PNG
    media_image3.png
    86
    478
    media_image3.png
    Greyscale

A second estimation method is used when the temperature is increased or decreased as illustrated by FIG. 5. A correction factor is applied as determined by Eqn. 4 and FIG. 5 (Tenmyo; ¶45). As illustrated in FIG. 6 of Tenmyo, as the correction factor increases, the degradation increases. Although the charging rate is illustrated, one of ordinary skill in the art would understand that the temperature correction factor would also apply. Thus, as the temperature decreases, the correction factor (62a) increases (Tenmyo; FIG. 6; ¶47).
Regarding claim 2, Tenmyo discloses using a temperature sensor (450) to acquire a temperature (Td) of the battery as the state (Tenmyo; ¶32).
Tenmyo discloses that the battery estimation device (422) uses the battery status data, including the temperature to estimate a battery status (Tenmyo; ¶33).
Tenmyo discloses that the FCC estimation unit (4221) calculates the section capacity (Qt’) after the correction using a temperature correction factor as illustrated by FIG. 5 of Tenmyo that is partially reproduced and annotated below. 

    PNG
    media_image2.png
    293
    620
    media_image2.png
    Greyscale

Tenmyo discloses estimating the full charge capacity of the battery by the first estimation method since no correction of the FCC is performed due to temperature (Tenmyo; ¶42 -equation 3). 
Tenmyo discloses estimating the full charge capacity (FCC) of the battery by providing a correction factor when the temperature drops below a certain threshold (Tenmyo; FIG. 5; ¶44).
Tenmyo is silent as to preforming the different estimation methods when the temperature of the battery is equal to or higher than a first temperature.
Although Tenmyo does not explicitly state the temperature where the correction factor is 1.00, however, it would be obvious to a person of ordinary skill in the art that at some temperature above a certain threshold, the correction factor is 1.00. Below the threshold, the correction factor increases to a factor other than 1.00 (Tenmyo; FIG. 5).
Regarding claim 3, because the first time period is not specified, under the broadest reasonable interpretation the first period may be set to any time before a predetermined interval disclosed by Tenmyo. Tenmyo discloses that the FCC estimation unit (4221) is configured to estimate the full charge capacity of the battery periodically at a predetermined interval, or a time after a first period, thus, thus, the elapsed period is at least equal to or longer than a first period (Tenmyo; ¶66).
Tenmyo does not explicitly disclose a clock unit configured to measure an elapsed period that is a period that has elapsed since the full charge capacity of the battery was estimated last time by the estimation unit. 
However, it would be obvious to a person of ordinary would know that if the measurement is being periodically performed, then it necessarily follows that there is some sort of timer that clocks the interval.
Regarding claim 8, Tenmyo disclose a battery estimation device as described in claim 1 for use in a vehicle (Tenmyo; ¶23).
Regarding claim 9, Tenmyo discloses method for controlling a battery (410) in a vehicle using a battery management device (420) (Tenmyo; FIG. 1; ¶25, 27, 30). 
Tenmyo discloses a voltage sensor (430), current sensor (440) and temperature sensor (450). Each sensor acquires some state of the battery such as voltage, current and temperature (Tenmyo; FIG. 1; ¶27). 
Tenmyo discloses a Full Charge Capacity (FCC) estimation unit (4221) configured to estimate a full charge capacity of the battery (410). Based on a temperature, which is a state of the battery, equations 5 and 6, reproduced below is used. 

    PNG
    media_image1.png
    63
    435
    media_image1.png
    Greyscale

FIG. 5 of Tenmyo, reproduced and annotated below, provides the correction factors, particularly, (62a) provides a table of the correction factor according to the temperature. 

    PNG
    media_image2.png
    293
    620
    media_image2.png
    Greyscale

Thus, when the temperature is 25C, there is no correction factor to the charging current. A first estimation method for estimating the full charge capacity of the battery is based on a value of change in SOC_FULL, which is estimated by current integration, or an accumulated, current value obtained  by performing a charging process where Qt’=Qt as shown by Equations 3 and 1 as reproduced below (Tenmyo; FIGS. 4 and 5; ¶42 and 45). 

    PNG
    media_image3.png
    86
    478
    media_image3.png
    Greyscale

A second estimation method is used when the temperature is increased or decreased as illustrated by FIG. 5. A correction factor is applied as determined by Eqn. 4 and FIG. 5 (Tenmyo; ¶45). As illustrated in FIG. 6 of Tenmyo, as the correction factor increases, the degradation increases. Although the charging rate is illustrated, one of ordinary skill in the art would understand that the temperature correction factor would also apply. Thus, as the temperature decreases, the correction factor (62a) increases (Tenmyo; FIG. 6; ¶47).
Tenmyo discloses an FCC estimation unit (4221) configured to estimate a full charge capacity of the battery (410) based on a temperature, or a state of the battery, using equations 5 and 6. Thus selecting the first or second estimation according to at least the temperature of the battery.
Regarding claim 10, Tenmyo discloses controlling a battery (410) in a vehicle using a battery management device (420) (Tenmyo; FIG. 1; ¶25, 27, 30). 
Tenmyo discloses a voltage sensor (430), current sensor (440) and temperature sensor (450). Each sensor acquires some state of the battery such as voltage, current and temperature (Tenmyo; FIG. 1; ¶27). 
Tenmyo discloses a Full Charge Capacity (FCC) estimation unit (4221) configured to estimate a full charge capacity of the battery (410). Based on a temperature, which is a state of the battery, equations 5 and 6, reproduced below is used. 

    PNG
    media_image1.png
    63
    435
    media_image1.png
    Greyscale

FIG. 5 of Tenmyo, reproduced and annotated below, provides the correction factors, particularly, (62a) provides a table of the correction factor according to the temperature. 

    PNG
    media_image2.png
    293
    620
    media_image2.png
    Greyscale

Thus, when the temperature is 25C, there is no correction factor to the charging current. A first estimation method for estimating the full charge capacity of the battery is based on a value of change in SOC_FULL, which is estimated by current integration, or an accumulated, current value obtained  by performing a charging process where Qt’=Qt as shown by Equations 3 and 1 as reproduced below (Tenmyo; FIGS. 4 and 5; ¶42 and 45). 

    PNG
    media_image3.png
    86
    478
    media_image3.png
    Greyscale

A second estimation method is used when the temperature is increased or decreased as illustrated by FIG. 5. A correction factor is applied as determined by Eqn. 4 and FIG. 5 (Tenmyo; ¶45). As illustrated in FIG. 6 of Tenmyo, as the correction factor increases, the degradation increases. Although the charging rate is illustrated, one of ordinary skill in the art would understand that the temperature correction factor would also apply. Thus, as the temperature decreases, the correction factor (62a) increases (Tenmyo; FIG. 6; ¶47).
Tenmyo discloses an FCC estimation unit (4221) configured to estimate a full charge capacity of the battery (410) based on a temperature, or a state of the battery, using equations 5 and 6. Thus selecting the first or second estimation according to at least the temperature of the battery.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tenmyo et al. US20170274794A1 in view of Tamezane US20080238371A1.
Regarding claim 4, Tenmyo discloses that the FCC estimation is performed at predetermined intervals (Tenmyo; ¶66). Because there are multiple predetermined intervals, it follows that a second interval is an interval that has elapsed since the full charge capacity of the battery was estimated last time by the estimation unit. 
Tenmyo discloses using a temperature sensor (450) to acquire a temperature (Td) of the battery as the state (Tenmyo; ¶32). and the estimation unit is configured to 
Tenmyo discloses that the battery estimation device (422) uses the battery status data, including the temperature to estimate a battery status (Tenmyo; ¶33).
Tenmyo discloses that the FCC estimation unit (4221) calculates the section capacity (Qt’) after the correction using a temperature correction factor as illustrated by FIG. 5 of Tenmyo that is partially reproduced and annotated below. Further, because the first time period is not specified, under the broadest reasonable interpretation the first period may be set to any time before a predetermined interval disclosed by Tenmyo. Tenmyo discloses that the FCC estimation unit (4221) is configured to estimate the full charge capacity of the battery periodically at a predetermined interval, or a time after a first period, thus, the elapsed period is at least equal to or longer than a first period (Tenmyo; ¶66).
    PNG
    media_image2.png
    293
    620
    media_image2.png
    Greyscale

Tenmyo discloses estimating the full charge capacity of the battery by the first estimation method since no correction of the FCC is performed due to temperature (Tenmyo; ¶42 -equation 3). 
Tenmyo discloses estimating the full charge capacity (FCC) of the battery by providing a correction factor when the temperature drops below a certain threshold (Tenmyo; FIG. 5; ¶44). 
Tenmyo does not explicitly disclose a clock unit, the elapsed period is equal to or longer than a second period longer than the first period, performing the different estimation methods when the temperature of the battery is equal to or higher than a first temperature.
However, it would be obvious to a person of ordinary skill in the art that if the measurement is being periodically performed, then it necessarily follows that there is some sort of timer that clocks the interval.
Although Tenmyo does not explicitly state the temperature where the correction factor reaches 1.00, besides somewhere between 10-25C, it would be obvious to a person of ordinary skill in the art that at some temperature above a certain threshold, the correction factor is 1.00. Below the threshold, the correction factor increases to a factor other than 1.00 (Tenmyo; FIG. 5).
Further, the second period, under the broadest reasonable interpretation, is interpreted to be some arbitrary point between the first period and the interval disclosed by Tenmyo.
The second period is further evidenced by Tamezane which discloses a first and second predetermined timing. The first detection timing is a predetermined timing in that an ignition switch is turned on, thus there being a warmer temperature of the battery. The second detection timing is a point after the ignition is turned off, thus the battery being cooler (Tamezane; ¶43).
It would be obvious to a person of ordinary skill in the art to provide the timing of Tamezane in order to accurately detect the full charge of the battery (Tamezane; ¶7).
Regarding claim 6, Tenmyo discloses that the battery estimation device (422) uses the battery status data, including the temperature to estimate a battery status (Tenmyo; ¶33).
Tenmyo discloses that the FCC estimation unit (4221) calculates the section capacity (Qt’) after the correction using a temperature correction factor as illustrated by FIG. 5 of Tenmyo that is partially reproduced and annotated below. Further, the FCC estimation unit (4221) is configured to estimate the full charge capacity of the battery periodically at a predetermined interval, or a first period, thus, thus, the  elapsed period is at least equal to or longer than a first period (Tenmyo; ¶66).

    PNG
    media_image2.png
    293
    620
    media_image2.png
    Greyscale

Tenmyo discloses estimating the full charge capacity of the battery by the first estimation method since no correction of the FCC is performed due to temperature (Tenmyo; ¶42 -equation 3). 
Although Tenmyo does not explicitly state the temperature where the correction factor is 1.00, however, it would be obvious to a person of ordinary skill in the art that at some temperature above a certain threshold, the correction factor is 1.00. Below the threshold, the correction factor increases to a factor other than 1.00 (Tenmyo; FIG. 5). Further when conditions that a state of charge of the battery is less than a full charge, or a first state of charge, Tenmyo teaches that the vehicle is has a running motor, or is in a state of manual driving and turned on since the battery is in a state of discharge (Tenmyo; FIG. 4; ¶29). Further, under the broadest reasonable interpretation, a first voltage can be set to any voltage. Thus, an open circuit voltage ofTSN201911331US00TFN191025-US26 the battery is equal to or less than a first voltage, which is set to any voltage above the open circuit voltage. Thus, all of the conditions are satisfied.
Tenmyo does not explicitly disclose that the battery control device is configured to be mounted on a vehicle capable of autonomous driving.
However, it would be obvious to a person of ordinary skill in the art to substitute the above battery control device in a vehicle (Tenmyo; ¶23) to an autonomous vehicle for the predictable result of controlling an autonomous vehicle battery.
Regarding claim 7, because the first time period is not specified, under the broadest reasonable interpretation the first period may be set to any time before the first interval disclosed by Tenmyo. Further, the third period, under the broadest reasonable interpretation, is interpreted to be some point between the first period and the interval disclosed by Tenmyo. Thus, Tenmyo discloses that the estimation unit is configured to estimate the full charge capacity of the battery by the first estimation method in a case where the elapsed period exceeds a third period longer than the first period when the temperature of the battery is equal to or higher than the first temperature and the elapsed period is equal to or longer than the first period, as discussed in claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tenmyo et al. US20170274794A1 in view of Tamezane US20080238371A1 and further in view of Akaishi et al. US20200047634A1.
Regarding claim 5, Tenmyo is silent as to the first period is configured to be set based on the number of days in which the temperature of the battery is equal to or higher than the first temperature in one year; and the second period is configured to be set based on the number of days in which the temperature of the battery is lower than the first temperature in one year.
Tamezane discloses the timings being based on the temperature of the battery (Tamezane; ¶43).
It would be obvious to a person of ordinary skill in the art to provide the timing of Tamezane in order to accurately detect the full charge of the battery (Tamezane; ¶7).
Akaishi discloses the predetermined time being a predetermined number of days based on the usage environment of a vehicle (Akaishi; ¶57). Thus, it would be obvious to one of ordinary skill in the art to apply the environmental temperature to the timings of Tamezane since the ambient or environmental temperature likewise effects the temperature of the battery. Thus, in “cold” environment, the temperature of the battery is lowered as is the case when the battery of off for a period of time. In a “hot” environment, the temperature of the battery is raised as is the case when the battery is on for a period of time. It is well-known that the environmental temperature changes with the seasons. It is easily estimated from previous data to determine how many days of the year are “cold” or “hot”. Thus, using a number of days in a year that the environment is “cold’ or “hot” would be obvious to one of ordinary skill in the art.
Because the environmental temperature effects a battery longer than the time for a battery to cool off from being turned on, it would be obvious to a person of ordinary skill in the art to measuring the FCC in days that are determined according to the number of days in a year that the temperature is above or below a threshold temperature in order to accurately detect the FCC according to temperature (Akaishi; ¶5). 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi US20080290833A1 discloses the discharge-time relationship in FIG. 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859